      Case 1:20-mc-00367-SHS Document 6 Filed 11/10/20 Page 1 of 3




November 10, 2020


By ECF

Honorable Judge Sydney H. Stein
United States District Court
Southern District of New York
40 Foley Square, Room 1305
New York, New York 10007

Re:    In Re Application Pursuant to 28 U.S.C. § 1782 For Discovery In Aid Of Foreign
       Proceedings, Misc. Action No. 1:20-mc-00367-SHS
       Letter Motion to Seal

Dear Honorable Judge Stein:

       This firm is legal counsel to the applicant, The Republic of Kazakhstan

(“Kazakhstan”) in the above-referenced matter. We write in regards to Kazakhstan’s ex

parte Application pursuant to 28 U.S.C. § 1782 (Docket #2) (“Application”), to

respectfully move to file the following documents under seal:

       1. Kazakhstan’s Application and Exhibit A thereto;

       2. Kazakhstan’s Memorandum of Law in Support of Its Application; and

       3. The Declaration of Matthew E. Draper, Esq. in Support of the Application and
          Exhibit A thereto.

       At the direction of the Clerk of the Court, the above documents were submitted via

ECF with narrowly tailored redactions in connection with the Application (see Dkt. #3

(Memorandum of Law); Dkt #4 (Declaration in Support of Motion and attachment).

       The Application arises out of Kazakhstan’s efforts to enforce and collect upon an

arbitral award that was issued in Kazakhstan’s favor in an arbitration administered by the




                                            1
      Case 1:20-mc-00367-SHS Document 6 Filed 11/10/20 Page 2 of 3




Permanent Court of Arbitration, Case No., 2016-23 (“Arbitral Award”) that a Canadian

company called Gold Pool JV Limited (“Gold Pool”) commenced against Kazakhstan in

March of 2016 (“Arbitration”). The Tribunal ordered, and the parties agreed, that the

arbitration proceedings be kept strictly confidential.

       Consequently, Kazakhstan moves to file under seal unredacted versions of the

Application and its supporting documents for two reasons. First, as noted, the Arbitration

is subject to a strict confidentiality scheme and Kazakhstan is under a continuing

obligation to maintain the confidentiality of those proceedings. Second, the Application

contains sensitive and confidential information pertaining to Gold Pool’s business and its

finances, as well as like information pertaining to individuals and entities that are not

parties to the Arbitration or this action. Thus, Kazakhstan seeks to redact only: (1)

information about the Arbitration that is not already in the public domain – such as, details

concerning the amount of the Arbitral Award; and (2) sensitive personal and financial

information of individuals who are not a party to the Arbitration or this Application.

       Filed in conjunction with this Letter Motion are: the Application and its supporting

documents, with the redacted portions in Dkt. Nos. 2-4 unredacted and highlighted.

       For the reasons explained above, good cause exists for granting this Letter Motion.

We are available at the Court’s convenience to answer any questions. Since news reports

on this Application1 raise the possibility of further dissipation of Gold Pool’s assets and

undermine its ex parte nature, we thank the Court for its time and attention to this matter.




1
         To date, news reports have appeared on Law360.com
(https://www.law360.com/articles/1326711/kazakhstan-seeks-assets-to-cover-fees-in-
mining-dispute) and in the Global Arbitration Review
(https://globalarbitrationreview.com/kazakhstan-hunts-failed-claimants-assets).


                                              2
Case 1:20-mc-00367-SHS Document 6 Filed 11/10/20 Page 3 of 3




                                     Respectfully submitted,




                                     Matthew E. Draper
                                     New York Bar No. 4368502
                                     Draper & Draper LLC
                                     Attorneys for The Republic of
                                     Kazakhstan

                                     200 Park Avenue
                                     Suite 1700
                                     New York, New York 10166
                                     Phone: 347-442-7788
                                     E-mail:
                                     matthew.draper@draperllc.com




                             3
